Name: COMMISSION REGULATION (EEC) No 2733/93 of 4 October 1993 amending for the fifth time Regulation (EEC) No 1930/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: Europe;  prices;  animal product;  means of agricultural production;  agricultural activity;  trade policy
 Date Published: nan

 No L 247/95. 10 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2733/93 of 4 October 1993 amending for the fifth time Regulation (EEC) No 1930/93 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas it is appropriate to adapt the buying-in price of heavy pigs to the present market situation ; Whereas the measures provided for in the present Regula ­ tion are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 20 and 22 (2) thereof, HAS ADOPTED THIS REGULATION : Whereas because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EEC) No 1930/93 (3), as last amended by Regulation (EEC) No 2515/93 (4) ; Article 1 Regulation (EEC) No 1930/93 is hereby amended as follows : 1 . in Article 1 , '5 October 1993' shall be replaced by '20 October 1993 ' ; 2. in Article 4 ( 1 ), 'ECU 1 10' is replaced by 'ECU 100' ; 3 . the Annex is replaced by the Annex to this Regulation . Whereas, for veterinary reasons, the restrictions on the free movement of live pigs and pigmeat products remain in force ; whereas, therefore, the final date laid down for the buying of heavy live pigs and heavy piglets under Regulation (EEC) No 1930/93 should be extended ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas new protection zones have been established and existing protection zones have been cancelled by the German authorities ; whereas, therefore, it is necessary to amend the list of the zones mentioned in the Annex ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1993. For the Commission. Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12 . (3) OJ No L 174, 17. 7 . 1993, p. 32. (4) OJ No L 231 , 14. 9 . 1993, p. 27. No L 247/10 Official Journal of the European Communities 5. 10. 93 ANNEX 1 . In the district of Rotenburg/WÃ ¼mme :  the village of Heeslingen. 2. In the district of Stade :  the village of Ahlerstedt,  the village of Kutenholz.